TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2021



                                      NO. 03-20-00169-CV


                                     Patricia Mihal, Appellant

                                                 v.

                       Geico Advantage Insurance Company, Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on February 11, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the portion of the trial court’s judgment awarding appellant the full limits of her uninsured

motorists coverage plus court costs. Therefore, the Court affirms that portion of the trial court’s

judgment. The Court further holds that there was reversible error in the portion of the court’s

judgment denying appellant’s request for attorney’s fees. Therefore, the Court reverses the

portion of the trial court’s judgment denying an award of attorney’s fees to appellant and

remands the case to the trial court for reconsideration of whether an award of reasonable

attorney’s fees is equitable and just. Appellee shall pay all costs relating to this appeal, both in

this Court and in the court below.